FILED
                           NOT FOR PUBLICATION
                                                                            OCT 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARILYN JOHNSON,                                 No.   16-15795

              Plaintiff-Appellant,               D.C. No.
                                                 2:14-cv-01104-JCM-GWF
 v.

SERVICE EMPLOYEES                                MEMORANDUM*
INTERNATIONAL UNION LOCAL
1107,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted October 10, 2017**
                             San Francisco, California

Before: O’SCANNLAIN, TASHIMA, and BYBEE, Circuit Judges.

      Marilyn Johnson appeals from the district court’s decision granting Service




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Employees International Union Local 1107’s motion for summary judgment. The

facts are known to the parties and will not be repeated here unless necessary.

                                           I

      Johnson claims that her employer, SEIU Local 1107, racially discriminated

against her in violation of Title VII of the Civil Rights Act of 1964. 42 U.S.C.

§ 2000e–2(a)(1). On appeal, Johnson invokes the burden-shifting framework

established by McDonnell Douglas Corp. v. Green. 411 U.S. 792 (1973). Under

this framework, Johnson “must first establish a prima facie case of employment

discrimination.” Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155 (9th Cir.

2010) (quoting Noyes v. Kelly Servs., 488 F.3d 1163, 1168 (9th Cir. 2007)). If

Johnson establishes a prima facie case, “[t]he burden of production, but not

persuasion, then shifts to the employer to articulate some legitimate,

nondiscriminatory reason for the challenged action.” Id. (quoting Chuang v. Univ.

of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1123–24 (9th Cir. 2000)). If a legitimate,

nondiscriminatory reason is proffered, Johnson “must then raise a triable issue of

material fact as to whether the defendant’s proffered reasons . . . are mere pretext

for unlawful discrimination.” Id.




                                           2
                                          II

      The district court determined that Johnson did not establish a prima facie

case of racial discrimination because she identified no similarly-situated

individuals. But even were Johnson to establish a prima facie case with respect to

all alleged instances of racial discrimination—which we assume without

deciding—Johnson fails to proffer evidence that “a discriminatory reason more

likely motivated the employer or . . . that the employer’s proffered explanation is

unworthy of credence.” Nicholson v. Hyannis Air Serv., Inc., 580 F.3d 1116,

1126–27 (9th Cir. 2009) (quoting Chuang, 225 F.3d at 1124). Johnson does not put

forth any evidence of pretext—let alone “specific, substantial evidence”—in

response to Local 1107’s assertion that it fired Johnson for being dishonest. Hawn,

615 F.3d at 1158 (quoting Steckl v. Motorola, Inc., 703 F.2d 392, 393 (9th Cir.

1983)). Nor does she offer any evidence of pretext with respect to her reassignment

to a “floater” position. Indeed, Local 1107 had reassigned her because, as she

acknowledged, “being a floater requires a variety of skills[.]”

      Thus, we affirm on the alternative ground that Johnson does not “raise a

genuine factual question whether, viewing the evidence in the light most favorable

to [her], [Local 1107’s] reasons are pretextual.” Chuang, 225 F.3d at 1126.




                                          3
                               III

The judgment of the district court is AFFIRMED.




                                4